Detailed Action
	This action is responsive to an original non-provisional application filed on 2/13/2020 with acknowledgement that this application does not claim priority to another application.
	Claims 1-19 are currently pending.  Claims 11-19 have been withdrawn from further consideration.  Claim 1 is an independent claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 drawn to a system for controlling a ground speed of an agricultural sprayer, classified in CPC B05B1/205; and 
II.	Claims 11-19, drawn to a method for controlling a ground speed of an agricultural sprayer, classified in CPC B05D1/02.
The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used to practice a process that is materially different from the claimed process, such as spraying a road with paint without performing the method steps of Claim 11.  
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call was made to Matthew Sutch on August 25, 2021 to request an oral election to the above restriction requirement, which resulted in the election of Invention I, drawn to a system for controlling a ground speed of an agricultural sprayer (Claims 1-10).
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/13/2020 and 3/11/2020 were filed on or after the application filing date of 2/13/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In Lines 3-4 of the Abstract, “the field” should be revised to “a field” to ensure proper antecedent basis. 
In Paragraph 0006 Line 4 of the Specification, “the field” should be revised to “a field” to ensure proper antecedent basis. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In Claim 1 (Line 5), “the field” should be revised to “a field” to ensure proper antecedent basis in the claim. 
In Claim 3 (Lines 1-2), “at least one a spray fan shape” should be revised to “at least one of a spray fan shape” to ensure proper grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in Claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A “controller” corresponds to the Paragraph 0029 of the Specification, “The imaging device(s) 104 may correspond to any suitable sensing device(s) configured to detect or capture images or other image-like data associated with the spray fans present within its field of view 106. For example, in several embodiments, the imaging device(s) 104 may correspond to a suitable camera(s) configured to capture three-dimensional images of the spray fans present within its field of view 106. For instance, in a particular embodiment, the imaging device(s) 104 may correspond to a stereographic camera(s) having two or more lenses with a separate image sensor for each lens to allow the camera(s) to capture stereographic or three-dimensional images. However, in alternative embodiments, the imaging device(s) 104 may correspond to any other suitable sensing device(s) configured to capture image or image-like data, such as a monocular camera(s), a LIDAR sensor(s), and/or a RADAR sensor(s)”.  Based on the disclosure and the claims as a whole the examiner interprets an “imaging device” in Claim 4 to be a camera and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected as being anticipated by US PGPUB 2019/0150357 A1 to Wu et al. (“Wu”).
As to Claim 1, Wu discloses a system (Title “Monitoring and control implement for crop improvement”) for controlling a ground speed (Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down”) of an agricultural sprayer (Paragraph 0174 “the irrigator”, See Annotated Fig. 25), the system comprising: 

a nozzle (Fig. 3 “spray nozzle”, See Annotated Fig. 25) mounted on the boom (See Fig. 3, See Annotated Fig. 25), the nozzle configured to dispense a fan of an agricultural fluid as the agricultural sprayer travels across the field (Paragraph 0098 “the spray vehicle releases herbicide from the spray nozzle that is associated with the image sensor (e.g. camera) unit 50” and Paragraph 0169 “fan angle of the spray nozzle”); 
a sensor (Fig. 25 #50 “image sensor units”) configured to capture data indicative of a spray quality parameter associated with the dispensed fan of the agricultural fluid (See Annotated Fig. 25, Paragraphs 0168 and 0173) ; 
a controller (Paragraph 0047 “computing device”) communicatively coupled to the sensor (Paragraph 0047 “the computing device (external to but in communication with the image sensor units 50)”), the controller configured to: 
receive the captured data from the sensor as the agricultural sprayer travels across the field (Paragraph 0172); 
determine the spray quality parameter based on the received data (Paragraphs 0168-0170); and 
control a ground speed of the agricultural sprayer based on the determined spray quality parameter (Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down”, it is understood that ground speed of the agricultural sprayer can be controlled based on the determined spray quality parameter by slowing down or speeding up).
As to Claim 2, Wu as applied to Claim 1 above further discloses wherein the spray quality parameter comprises a spray fan parameter (Paragraph 0168).

As to Claim 4, Wu as applied to Claim 2 above further discloses wherein the sensor comprises an imaging device (Paragraph 0043 “imaging devices, cameras”) supported on the boom (See Fig. 3 and Annotated Fig. 25) such that the fan of agricultural fluid being dispensed by the nozzle is positioned within a field of view of the imaging device (See Fig. 8 and Paragraph 0112).
As to Claim 5, Wu as applied to Claim 1 above further discloses wherein the spray quality parameter comprises an airspeed of air flowing past the boom as the agricultural sprayer travels across the field (Paragraph 0102 “Captured images are uploaded along with information regarding position, amount of spray, wind and travel speed” Paragraph 0168 “The spray cone envelope calculations are performed in a reference frame where the effective central axis is determined based on instantaneous wind and travel directions (vector sum of the vehicle travel velocity and wind velocity) with respect to the ground”).
As to Claim 6, Wu as applied to Claim 1 above further discloses wherein the spray quality parameter comprises a pressure of the agricultural fluid being dispensed by the nozzle (Paragraph 0171 “The calculated amount of spray is calculated based on the fluid flow rate, the fluid pressure, location of the nozzle along the spray boom, wind velocity, and the vehicle travel velocity”, Paragraph 0189 “During field operation, the sensor images and other inputs are continuously fed to the trained neural network, and the spray nozzles project the herbicide, fertilizer, water, etc., onto the crop field in the spray patterns and conditions (e.g. pressure, amount) generated by the neural network based on the inputs”).
As to Claim 7, Wu as applied to Claim 1 above further discloses wherein the controller is further configured to compare the determined spray quality parameter to a predetermined parameter range 
As to Claim 8, Wu as applied to Claim 7 above further disclsoes wherein the controller is further configured to initiate a reduction in the ground speed of the agricultural sprayer when the 1855992/CNHW-384 determined spray quality parameter falls outside of the predetermined parameter range (Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down”). 
As to Claim 9, Wu as applied to Claim 7 above further discloses wherein the controller is further configured to: 
monitor a time period across which the determined spray quality parameter is within the predetermined parameter range (Per Paragraph 0120 the predetermined parameters can be checked over multiple clock cycles and per Paragraphs 0173 and 0174 the spray quality parameter can be monitored continuously, thus the controller is configured to monitor a time period across which the determined spray quality parameter is within the predetermined parameter range, Per Paragraph 0177 “The data from the image sensor units 50 have an associated time stamp and field location or can be coordinated with other data from the agricultural vehicle to be uploaded together”); and 
when the monitored time period exceeds a predetermined time period, initiate an increase in the ground speed of the agricultural sprayer (Per Paragraph 0174 “The captured images are analyzed in real time by the circuits and processors on the sensor units 50 so that the irrigator responds, e.g. by slowing down, spraying more or less fluids, perform direct injection, performing spot spray or re-positioning a nozzle to reduce spray drift and so on” and Per Paragraph 0184 “The main computer then exercises some action on the agricultural vehicle such as speed up reel, slow down vehicle, raise shanks, release spray. Data signals that are used for offline analysis are uploaded to a remote server or go to the 
As to Claim 10, Wu as applied to Claim 7 above further discloses wherein the controller is further configured to receive an input associated with the predetermined parameter range from an operator of the agricultural sprayer (Paragraph 0153 “In some embodiments, there is also a prioritization of the different Master Applications and other applications based on the vehicle travel speed and operator input as to the importance among the different applications” thus it is understood that an operator can provide an input to the controller prioritizing the predetermined parameter range relative to another characteristic of the agricultural sprayer).

    PNG
    media_image1.png
    693
    1040
    media_image1.png
    Greyscale

Conclusion
US Patent 10,255,670 to Wu et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 27, 2021